DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, lines 7-8, “the plurality of MIC outputs” should be “the set of MIC outputs”, see lines 2-3 of the claim; and line 16, “MIC output;” should be “MIC output; and”.
Claims 2-10 depend either directly or indirectly from claim 1, therefore they are also objected.
Claim 11, line 13, “MIC output;” should be “MIC output; and”.
Claims 12-20 all depend from claim 11, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (lines 1-2), claim 11 (lines 9, 10, 13, 15-16, and 20), claim 14 (lines 2-3), claim 15 (line 3), claim 16 (line 3), and claim 20 (line 5), “the plurality of charge-pump circuits”, “the local oscillator signal”, “the plurality of MIC outputs”, and “the one or more phases of the local oscillator signal” all lack antecedent basis. 
Claims 12-13 and 17-19 all depend from claim 11, therefore they are also rejected.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 3 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McShea relates to a clock synchronizer comprising a plurality of phase detectors configured to receive input reference signals with a system feedback clock signal to generate phase error signals to a adder via phase offset registers.
Lee et al. relates to a data recovery circuit and method for recovery input data including a jitter component using multi-phase clock signals and retiming the input data based on phase interpolated composite clock signals.
Holden et al. relates to an orthogonal differential vector signaling communication system in which a discrete decoding function of a receiver is not required.
Tajalli et al., relates to a phase lock loop circuit comprising a plurality of phase detectors configured to detect a received reference clock with a local oscillator signal to generate a plurality of phase specific quadrature error signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632